EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the "Agreement") effective the 1st day of March 1 2012, entered
into by and between Jace Simmons ("Employee") and Medytox Solutions Inc. a
Nevada Corporation with its principal place of business in West Palm Beach,
Florida ("Company").

 

The Company desires to employ Employee as its Chief Financial Officer (CFO) and
Employee desires to be so employed and;

 

NOW, THEREFORE, the parties desire to memorialize herein the terms and
conditions of Employee's employment. In consideration of the mutual covenants
and promises contained herein and other good and valuable consideration, the
parties hereby acknowledge the receipt and sufficiency of which hereto, the
parties agree as follows:

 

            1.         Position & Duties

 

Employee shall serve as CFO upon the terms set forth in this Agreement. Employee
shall have the responsibilities inherent in this position and shall report to
the CEO and Board of Directors of the Company, and Employee shall perform any
other duties reasonably required by Company's CEO and Board of Directors. The
primary duties are to provide financial support to the corporate business plan,
approve subsidiary annual financial projections, prepare quarterly and annual
consolidated financials, complete timely 10Q and 10K, audit mergers and
acquisitions, prepare monthly and annual budgets, prepare financial projections
for investors; and assist CEO and COO with investor funding .

 

            2.0       Term of Employment

 

Subject to the provisions of this Agreement, including the early termination
option in section 2.1, the term of Employee's employment under this Agreement
("Period of Employment") shall commence on March 1, 2012 until March 1, 2014
(the "Initial Term"). Unless either party elects to terminate this Agreement at
the end of the initial or any renewal term by giving the other party written
notice of such election at least ninety (90) days before the expiration of the
then current term, this Agreement shall be deemed to have been renewed for an
additional term of one (1) year commencing on the day after the expiration of
the then current term. Either party may elect not to renew this Agreement with
or without cause, in which case this Section 2 shall govern Employee's
termination, and not Section 4. Upon expiration of this Agreement after notice
of non-renewal, Company shall provide Employee all compensation and benefits to
which Employee is entitled through the date of termination and thereafter
Company's obligation hereunder shall cease.

 

1

_______________________________________________

 

2.1       Early Termination Option

 

Either the Employee or the Company may terminate this agreement during the
period from May 23, 2012 to June 7, 2012 by giving written notice to the other
party.

 

Compensation and Benefits.

 

Salary. The Company shall pay Employee an annual base salary of One Hundred
Fifty Thousand dollars ($150,000) during the term of Employee's employment,
payable in accordance with the Company's semi-monthly payroll disbursement cycle
("Base Compensation").Employee's base compensation shall be reviewed initially
on May 31, 2012, and then each year during the term of Employee's employment,
provided that the Company's performance criteria are achieved as set forth by
the Company each year

 

3.1 Options. Employee shall receive 200,000 Options annually that can be
converted to common shares at $3.00 during each year of employment, plus 400,000
additional such options on the day the Company's common shares begin trading.
Additional options or restricted shares may be awarded to Employee in connection
with annual bonus programs or ISOP to be developed, as approved by management
and the board of directors.

 

3.2  Vacation and Sick Leave.            Employee will be entitled to

 

three (3) weeks of vacation, and sick leave equal to six (6) days per year, and
6 personal days. Vacation time, personal days and sick leave shall not be
accumulated after the end of any year. Employee's use of vacation time shall be
subject to the prior approval of the CEO of the Company. Sick leave shall
accumulate at the rate of one half day per month.

 

3.3  Expenses. The Company shall reimburse Employee for all expenses incurred in
connection with his duties on behalf of the Company, provided that Employee
shall keep, and present to the Company, records and receipts relating to
reimbursable expenses incurred by Employee. Such reimbursements shall include
annual CPA and AlCPA dues.

 

During the first 90 days of employment, the Company will pay for Employee's
temporary housing plus 6 round trip airline trips (or equivalent) to Knoxville,
TN. Continuation of such payments, if any, will be reviewed at the end of this
90 day period, depending on the expected move date of Employee. A moving
allowance will also be finalized after the first 90 days, and will include the
cost to drive Employee and spouse's 2 cars to Florida, plus the cost to move
Employee's household goods and boat.

 

2

_______________________________________________

 

 

3.4  Merger or Acquisition In the event the company is merged or acquired with
another company and the employee's position changes, the employee will be
offered a termination "Buy Out" equal to the number of years left on the
employment agreement; receiving salary and benefits. Assume Buy Out takes place
after one year employment; the "Buy Out" would be for one year at the existing
base salary plus benefits.

 

3.5 Annual Bonus Program  Employee will participate in senior management annual
bonus programs to be developed and approved by management and the board of
directors.

 

3.6  Benefits. Employee will be entitled to participate in the employee benefit
plans or programs of the Company, including medical and life insurance and ISOP
and disability insurance, to the fullest extent possible, subject to the rules
and regulations applicable hereto and to standard eligibility and vesting
requirements of any coverage and shall be furnished with other services and
perquisites appropriate to Employee's position. Without limiting the generality
of the foregoing, Employee shall be entitled to the following benefits:

 

(a)        Comprehensive medical insurance for Employee and Spouse

 

(b)        Eye insurance for Employee and Spouse

 

(c)        Dental insurance for Employee and Spouse Or, full reimbursement of
Employee and Spouse's existing COBRA coverage or continued coverage beyond
COBRA's expiration, up to $989 per month, until such time the Company creates
its own in house or ADP programs.

 

4.         Termination

 

4.1 Due to Disability

 

(a) If Employee becomes unable to perform the duties specified hereunder due to
partial or total disability or incapacity resulting from a mental or physical
illness, injury or any other cause, Company will pay Employee's base salary at
its then current rate for a period of (4) weeks following the date Employee is
first unable to perform such duties due to such disability or incapacity.
Thereafter, Company shall have no obligation for base salary, bonus or other
compensation payments to Employee during the continuance of such disability or

 

3

_______________________________________________

 

incapacity. Company will continue to provide benefits to Employee so long as
Employee remains employed;

 

(b)        If Employee is unable to perform the duties specified hereunder due
to

 

partial or total disability or incapacity resulting from a mental or physical
illness, injury or any other cause for a period of TEN (10) consecutive weeks or
for a cumulative period of SEVENTY (70) business days during any FIVE (5) month
period ("Disability"), then, to the extent permitted by law, Company shall have
the right to terminate this Agreement thereafter, in which event Company shall
have no further obligations or liabilities hereunder after the date of such
termination except Employee will be deemed disabled and eligible for the
payments outlined in paragraph 4.1(a). EMPLOYEE REPRESENTS THAT TO THE BEST OF
EMPLOYEE'S KNOWLEDGE EMPLOYEE HAS NO MEDICAL CONDITION THAT COULD CAUSE PARTIAL
OR TOTAL DISABILITY THAT WOULD RENDER EMPLOYEE UNABLE TO PERFORM THE DUTIES
SPECIFIED IN THIS AGREEMENT OTHERWISE THE BENEFITS IN PARAGRAPH 4.1(a) SHALL BE
NULL AND VOID.

 

4.2 Blank

 

4.3       Due to Death. If Employee dies during the period of

 

employment, Employee's employment with Company shall terminate as of the end of
the calendar month in which the death occurs. Company shall have no obligation
to Employee or Employee's estate for Base Compensation or other form of
compensation or benefit other than amounts accrued through the date of
Employee's death, except as otherwise required by law or by benefit plans
provided at Company expense.

 

In the event of the termination of Employee's employment due to Employee's death
or Disability, Employee or Employee's legal representatives, as the case may be,
shall be entitled to:

 

(a)        In the case of death, unpaid Base Compensation earned or accrued
through Employee's date of death and continued Base Compensation at a rate in
effect at the time of death, through the end of one (1) calendar year after
which Employee's death occurs or the end of the employment term which ever is
the lesser amount;

 

(b)        Any performance or special incentive bonus earned but not yet paid;

 

(c)        A pro rata performance bonus for the year in which employment
terminates due to death or Disability based on the performance of Company for
the year during which such termination occurs or, if performance

 

4

_______________________________________________

 

 

results are not available, based on the performance bonus paid to Employee for
the prior year; and

 

(d)       Any other compensation and benefits to which Employee or Employee's
legal representatives may be entitled under applicable plans, programs and
agreements of Company to the extent permitted under the terms thereof,
including, without limitation, life issuance as provided in Section 4.5 above.

 

4.4 For Cause. Company may terminate Employee's employment relationship with
Company at any time and with ten (10) days prior notice for Cause.

 

(a)        For purposes of this Agreement, termination of employment of Employee
by the Company for cause means termination for the following reasons: (i)
frequent and unjustifiable absenteeism, other than solely by reason of
Employee's illness or physical or mental disability; (ii) failing to follow the
reasonable instructions of the President; (iii) proven dishonesty materially
injurious to the Company or to its business, operations, assets or condition (an
"Adverse Effect"); or gross violation of Company policy or procedure after being
warned, notified, or Employee's acknowledged, gross or willful misconduct, or
willful neglect to act, which misconduct or neglect is committed or omitted by
Employee in bad faith and had an Adverse Effect; and

 

(b)        Company shall have no obligation to Employee for Base Compensation or
other form of compensation or benefits, except as otherwise required by law,
other than (a) amounts accrued through the date of termination, and (b)
reimbursement of appropriately documented expenses incurred by Employee before
the termination of employment, to the extent that Employee would have been
entitled to such reimbursement but for the termination of employment.

 

4.5       Termination Obligations.

 

(a)        All tangible Company property shall be returned promptly to Company
upon termination of the Period of Employment;

 

(b)        All benefits to which Employee is otherwise entitled shall cease upon
Employee's termination, unless explicitly continued either under this Agreement
or under any specific written policy or benefit plan of Company;

 

(c)        Upon termination of the Period of Employment, Employee shall be
deemed to have resigned from all offices and directorships then held with
Company or any Affiliate;

 

5

_______________________________________________

 

 

(d)       Employee's obligations under this Section 4.5 on Termination
Obligations, Section 6 on Confidentiality and Non-Disclosure, Section 8 on
Inventions, Section 9 on Arbitration, and Section 11 on Non-Competition shall
survive the termination of the Period of Employment and the expiration or
termination of this Agreement; and

 

(e)        Following any termination of the Period of Employment, Employee shall
cooperate fully with Company in all matters relating to completing pending work
on behalf of Company and the orderly transfer of work to other employees of
Company. Employee shall also cooperate in the defense of any action brought by
any third party against Company that relates in any way to Employee's acts or
omissions while employed by Company.

 

5.         Confidentiality and Non-Disclosure.

 

Employee agrees to abide by the terms of the Confidentiality and Non-Disclosure
Agreement, and proprietary information policies now in effect by the Company or
as may be established in the future.

 

6.         Company Property.

 

All products, records, designs, patents, plans, data, manuals, brochures,
memoranda, devices, lists and other property delivered to Employee by or on
behalf of the Company, all confidential information including, but not limited
to, lists of potential customers, prices, and similar confidential materials or
information respecting the business affairs of the Company, such as hardware
manufacturers, software developers, networks, strategic partners, business
practices regarding technology and schedules, legal actions and personnel
information, and all records compiled by Employee which pertain to the business
of the Company, and all rights, title and interest now existing or that may
exist in the future in and to any intellectual property rights created by
Employee for the Company, in performing Employee's duties during the term of
this Agreement shall be and remain the property of the Company. Employee agrees
to execute and deliver at a future date any further documents that the Company,
determines may be necessary or desirable to perfect the Company's ownership in
any intellectual or other property rights.

 

7.         Arbitration. (7.1 and 7.2 Blank)

 

7.3       Arbitral Claims. To the fullest extent permitted by law, all

 

disputes between Employee (and Employee's attorneys, successors and assigns) and
Company (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys and assigns) of any kind whatsoever, including,
without limitation, all disputes arising under this Agreement ("Arbitral
Claims"),

 

6

_______________________________________________

 

 

shall be resolved by arbitration. All persons and entities specified in the
preceding sentence (other than Company and Employee) shall be considered
third-party beneficiaries of the rights and obligations created by this Section
on Arbitration. Arbitral Claims shall include, but are not limited to, contract
(express or implied) and tort claims of all kinds, as well as all claims based
on any federal, state or local law, statute or regulation, excepting only claims
under applicable workers' compensation law and unemployment insurance claims. By
way of example and not in limitation of the foregoing, Arbitral Claims shall
include any claims arising under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act and
the Nevada Fair Employment and Housing Act;

 

            7.4       Procedure. Arbitration of Arbitral Claims shall be in

 

accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, as amended ("AAA Employment Rules"), as
augmented in this Agreement. Arbitration shall be initiated as provided by the
AAA Employment Rules, although the written notice to the other party initiating
arbitration shall also include a statement of the claim(s) asserted and the
facts upon which the claim(s) are based. Arbitration shall be final and binding
upon the parties and shall be the exclusive remedy for all Arbitral Claims.

 

            7.5       Either party may bring an action in court to compel
arbitration

 

under this Agreement and to enforce an arbitration award. Otherwise, neither
party shall initiate or prosecute any lawsuit or administrative action in any
way related to any Arbitral Claim. Notwithstanding the foregoing, either party
may, at its option, seek injunctive relief.

 

All arbitration hearings under this Agreement shall be conducted in Las Vegas,
Nevada. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN
REGARD TO ARBITRABLE CLAIMS, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO TRIAL
BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY OR ENFORCEABILITY OF THE AGREEMENT
TO ARBITRATE;

 

            7.6       Arbitrator Selection and Authority. All disputes involving

 

Arbitral Claims shall be decided by a single arbitrator. The arbitrator shall be
selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have authority to award equitable relief, damages, costs
and fees to the same extent that, but not greater than, a court would have. The
fees of the arbitrator shall be split between both parties equally, unless this
would render this Section of Arbitration unenforceable, in which case the
arbitrator shall apportion said fees so

 

 

7

_______________________________________________

 

 

as to preserve enforceability. The arbitrator shall have exclusive authority to
resolve all Arbitral Claims, including, but not limited to, whether any
particular claim is arbitral and whether all or any part of this Agreement is
void or unenforceable;

 

7.7       Continuing Obligations. The rights and obligations of

 

Employee and Company set forth in this Section on Arbitration shall survive the
termination of Employee's employment and the expiration of this Agreement.

 

8.         Prior Agreements; Conflicts of Interest. Employee represents to
Company: (a) that there are no restrictions, agreements or understandings, oral
or written, to which Employee is a party or by which Employee is bound that
prevent or make unlawful Employee's execution or performance of this Agreement;
(b) none of the information supplied by Employee to Company or any
representative of Company or placement agency in connection with Employee's
employment by Company misstated a material fact or omitted information necessary
to make the information supplied not materially misleading; and (c) Employee
does not have any business or other relationship that creates a conflict between
the interests of Employee and the Company.

 

9.         Non-Competition. (9.1 and 9.2 Blank) During the term of this
Agreement Employee shall not:

 

9.3       Start employment with, offer consulting services to, or

 

otherwise become involved in, advise or participate on behalf of any other
company, entity or individual, in the field of the Company; and

 

9.4       Individually or through any agent, for Employee's benefit or

 

on behalf of any other person or entity (i) solicit employees of the Company, to
entice them to leave the Company;

 

or (ii) solicit or induce and third party now or at any time during the term of
this Agreement who is providing services to the Company, through license,
contract, partnership, or otherwise to terminate or reduce their relationships
with the Company.

 

10.       Miscellaneous Provisions. (10.1 and 10.2 blank)

 

10.3 Authority. Each party hereto represents and warrants that it has full power
and authority to enter into this Agreement and to perform this Agreement in
accordance with its terms.

 

10.4 Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the State of Florida.

 

 

8

_______________________________________________

 

 

10.5 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.

 

10.6 Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

10.7 Severability.        In the event that any provision of this

 

Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

10.8 Amendment. This Agreement may be amended only in writing executed by the
parties hereto.

 

10.9 Attorney's Fees. In the event of a dispute the prevailing party shall be
entitled to be reimbursed for its legal fees by the other party.

 

10.10 Finality of Agreement. The document: when executed by the parties,
supersedes all other agreements of the parties with respect to the matters
discussed.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.

 

"EMPLOYEE"

 

/s/ Jace Simmons                    

Jace Simmons

 

"Medytox Solutions Inc."

 

By: /s/ William Forhan           

William Forhan CEO

 

9

_______________________________________________

 

 

 

 